Bond, J.
Plaintiffs allege that they were in the lawful possession of six feet “off the west side'of lots one and eight” in city block 2 of Memphis, Missouri, and that defendant forcibly entered upon said ground and forcibly detains the possession thereof from plaintiffs. The proceeding was transferred from a justice’s court to the circuit court by certiorari. On the trial there, without a jury, plaintiffs had judgment, from which defendant appealed.
The only point saved for review in this case is the sufficiency of the evidence to support the verdict. Appellant claims in his brief that error was committed- in the admission and exclusion of testimony, but no complaint of the rulings upon the evidence is contained in the motion for a new trial. Hence there is nothing before us for review on that subject.
There is evidence in the record that plaintiffs have *265owned the lots described in the petition for a number of years, and that either by themselves or their tenants, have used a certain well situated on a strip of ground six feet wide as part of *• x said lots during the term of their ownership. That prior to the institution of this suit defendant fenced off said well as part of lots 2 and 7 owned by him. The evidence of the surveyors tended to show that the boundaries of plaintiffs’ lots included the strip on which the well had been dug. That plaintiffs or their tenants were in possession of the disputed six feet of ground before defendant fenced it off, is not controverted. Under this state of facts there was evidence supporting the verdict and the judgment will be affirmed.
dence: suíh-ciency.
All concur.